U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (AmendmentNo 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-31193 EASTERN ENVIRONMENT SOLUTIONS, CORP. (Name of Registrant in its Charter) Nevada 16-1583162 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Harbin Dongdazhi Street 165, Harbin, P.R. China 150001 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-451-5394-8666 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 24, 2010:Common Voting Stock: 14,970,186 EXPLANATORY NOTE This Form 10-Q/A (“Amendment No.1”) is being filed by Eastern Environmental Solutions Corp. (the “Company”) to amend the Company’s Form 10-Q for the nine months ended September 30, 2010 filed with the Securities and Exchange Commission (“SEC”) on November 24, 2010 (“Initial 10-Q”),.This Amendment No. 1 is filed to: · restate statutory reserves with a corresponding adjustment to retained earnings on the balance sheets; · reclassify interest payments on construction loans on our statement of cash flows for the nine months ended September 30, 2009; · restate our statements of income and comprehensive income to correct various immaterial errors of calculation; · restate the disclosure in Note 2 to the Unaudited Condensed Consolidated Financial Statements of the impact of the restatement on our financial statements for nine months ended September 30, 2009; · modify Note 4 to the Unaudited Condensed Consolidated Financial Statements; · modify Note10 to the Unaudited Condensed Consolidated Financial Statements; and · make corresponding changes to the Management’s Discussion TABLE OF CONTENTS Page No Part I Financial Information Item 1. Unaudited Financial Statements : Condensed Consolidated Balance Sheet – September 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Income and Comprehensive Income – for the Three and Nine Months Ended September 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows – for the Nine Months Ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures about Market Risk 28 Item 4T Controls and Procedures 28 Part II Other Information Item 1. Legal Proceedings 28 Items 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 29 Item 4. Reserved 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Restated) (Restated) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Other receivables Loans to related parties Property and equipment, net of accumulated depreciation of $57,439 and $44,360, respectively Landfill development costs, net of amortization of$3,395,156 and $2,423,871, respectively Deferred tax assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loan payable - current portion $ $ Accounts payable Deferred tax liability - Taxes payable Accrued expenses and other payables Long-term liabilities: Bank loan payable - net of current portion Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 100,000,000 shares authorized; 14,970,186 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Additional paid-in-capital Accumulated other comprehensive income Statutory reserves Retained earnings - Unappropriated Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME NINE MONTHS ENDED SEPTEMBER 30, THREE MONTHS ENDED SEPTEMBER 30, (Restated) (Restated) (Restated) (Restated) Revenues - Landfill disposal fees $ $
